DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 10, 2022 has been entered.  Claims 1, 13, and 16 were amended; and claims 15 and 19 were cancelled.  Claim 17 remains cancelled.  Thus, claims 1-14, 16, and 18 are pending.

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings filed on 08/22/2018 and 11/09/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-4 still include text, figures, and numerals that are pixelated and are otherwise not clear.  Reference letters such as Lxr, Lxl, and tBl, for example, are almost indiscernible.  They are pixelated and otherwise unclear.  Further:
Regarding FIG. 1 (Filed 08/22/2018); FIG. 1 contains reference numerals “1” and “11.”  However, neither numeral is underlined, nor is there a lead line associated with the numeral.  Thus, is unclear to which element(s) the reference numerals designate.  Further regarding FIG. 1, there are a substantial number of straight lines extending perpendicularly away from the chain.  It is unclear from the drawing what these several straight lines represent or designate.
Regarding FIGS. 2a-2b and 3a-3b (Filed 08/22/2018); each of FIGS. 2a-2b and 3a-3b are skewed on the drawings sheet relative to the horizontal axis of the sheet.  They skew downwardly, left to right, across the drawings sheet.
Regarding FIG. 3a; the bottom portion of FIG. 3a contains the reference numerals “1” and “2” contained in respective boxes.  It appears that this is in error, and that numerals “1” and “2” should be “2” and “3” representing two inductive proximity sensors “2” and “3,” as described in paragraph ¶0053 of the specification, for example.
Regarding FIGS. 4a-4c; similar to FIG. 1, there are a substantial number of straight lines extending perpendicularly away from the chain(s).  It is unclear from the drawing(s) what these several straight lines represent or designate.  Also, there are no reference numerals shown in any of FIGS. 4a-4c.  The none of the chain, sprocket, links, or segments are designated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph ¶0053 of the specification discloses “Chain 11 is guided around two sprockets 10 and has a large number of chain links 12. Three chain links 12 each form a chain segment 13..[sic]”  However, paragraph ¶0055 of the specification discloses “monitoring a chain 12 running past sensor device 1. The length of a chain link 12.”  Throughout the specification thereafter reference numeral 12 is used to designate both the chain and chain links.  Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible typographical errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-14, 16, and 18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining a plurality of length values of segments of a chain from a plurality of measured values based on a defined distance between first and second sensors, a time interval between two successive signals of one of the first and second sensors, and a time interval between a signal of the first sensor and a next following signal of the second sensor, and determining a position of segments of the chain.  Therefore, claim 1, and dependent claims 2-12 are allowable over the prior art of record.
The primary reason for the allowance of claim 13, as well as claim 16, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, program instruction for determining a position of segments of a chain, program instruction for determining length values based on a defined distance between a first sensor and a second sensor, a time interval between two successive signals of one of the first and second sensor, and a time interval between a signal of the first sensor and a next following signal of the second sensor.  Therefore, claim 13, as well as claim 16, and dependent claims 14 and 18, are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication 2004/0226805 A1, to Lodge, discloses automatically monitoring the wear of a chain when in operation in a chain drive assembly. 
U.S. Patent 5,079,729, to Nowakowski, discloses an apparatus for measuring the alignment of two or more adjacent lugs while the lugs are in motion.  The includes a first scanner for detecting the leading edge of a first lug and a second scanner for detecting the leading edge of a second lug positioned adjacent the first. 
U.S. Patent Publication 2010/0025198 A1, to Wallace et al., discloses a monitoring system for a moving conveyor belt having a plurality of embedded reinforcing cords and identification tags. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864